Citation Nr: 1512626	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  12-35 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel







INTRODUCTION

The Veteran served on active duty from September 1987 to September 1991, March 2003 to June 2004, May 2006 to July 2007, and additional National Guard service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Regional Office (RO) of the Department of Veterans' Affairs (VA) in Des Moines, Iowa.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a current right shoulder condition that was incurred in November 2006 during a combat training exercise.  In a May 2009 statement, the Veteran asserted that he was treated on his base two weeks after the injury, and that he had subsequent treatment at VA for the right shoulder.  

Service treatment records show that he sought treatment for left shoulder pain in December 2006, following a combat training exercise.  A July 2010 VA treatment record states, "rt shoulder going much better."  There are no earlier VA treatment records detailing a right shoulder condition.  In light of the Veteran's statement that he sought treatment at a VA facility following the injury, and the July 2010 VA treatment notes indicating that the Veteran had previously been seen for a right shoulder condition, the Board finds that a remand is required to attempt to obtain additional VA treatment records.  

In his April 2011 Decision Review Officer (DRO) hearing, the Veteran explained that he injured his right shoulder, not his left, and the December 2006 examiner simply recorded the wrong shoulder.  He subsequently submitted lay statements from two witnesses to the in-service injury as well as his wife, who all asserted that the Veteran injured his right shoulder, not his left.  

An April 2011 statement from M.A.C., D.O. describes the in-service injury to the right shoulder and notes that the Veteran has continued to have intermittent problems with his right shoulder.  Dr. M.A.C. stated that, "He very likely has sustained injuries over his career in the military that has caused all of these issues.  I think it is absolutely conceivable that if he had not been involved in the activities he has done over the years, he would have no issues whatsoever with these areas.  He exercises regularly and takes good care of himself otherwise."  Dr. M.A.C. referred the Veteran to an orthopedist, Dr. T.J.  X-ray findings of May 2011 revealed a bony fleck off the inferior glenoid, and a Type II acromion.  The impression was right shoulder possible SLAP tear and possible rotator cuff tear including supraspinatus and subscapularis.  Dr. T.J. did not offer an opinion as to the etiology of the right shoulder injury.  Significantly, the May 2011 report of Dr. J. indicated that an MRI with arthrogram would be scheduled and that he planned to see him back after the procedure was completed.  Those records are not associated with the claims file and should be obtained.

The Veteran was provided a June 2012 VA examination.  In her narrative, the VA examiner provides commentary as to the Veteran's credibility that is neither helpful nor appropriate.  In this regard, the Board notes that a credibility analysis is not in the purview of the examiner's medical expertise. It is the Board's role as fact finder to weigh the evidence and make determinations on competence, credibility and probative weight of evidence. Washington v. Nicholson, 19 Vet. App. 362 (2005).  The examiner noted that she had reviewed the favorable private treatment records and lay statements, including the Veteran's consistent statements as to the location of his injury in service, but indicated that there was no pertinent evidence to discuss.  Additionally, the VA examiner included commentary on the April 2011 DRO hearing that contains no medical analysis and appears to show an inexplicable bias against the Veteran.  Thus, on remand, the Veteran must be provided a new VA examination with a different examiner.  

Accordingly, the case is REMANDED for the following action:

1.  After securing the necessary release from the Veteran, take all appropriate steps to obtain and associate with the claims file all medical records that are not duplicates from Dr. M.A.C. and Dr. T.J. from November 2006 to the present.  

2.  Attempt to obtain and associate with the claims file all outstanding VA treatment records from November 2006 to the present.  

3.  After the above has been accomplished, schedule the Veteran for a VA examination with an appropriate examiner, but not the examiner who conducted the June 2012 examination, to evaluate the right shoulder disability.  Send the Veteran's claims folder, which should include a copy of this REMAND, to the VA examiner.  

After reviewing the Veteran's entire claims file and examining the Veteran, the VA examiner should provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or more) that any diagnoses corresponding to the Veteran's right shoulder disability were caused by, a continuation of, or related to his military service in any way.  

For purposes of this examination, the examiner is instructed to assume that the Veteran injured his RIGHT shoulder in a combat training exercise in November 2006, during active duty service. 

In rendering this opinion, the examiner is specifically instructed to thoroughly discuss the April 2011 statement of Dr. M.A.C., the May 2011 treatment record of Dr. T.J., and the lay statements of R.L.P, N.R.B., and D.L.A., submitted in June 2011.  Again, the examiner is instructed to assume that the injury to the right shoulder occurred as described by the Veteran and the lay witnesses.  

The claims file must be reviewed.  Reasons and bases for all opinions expressed should be provided and the report should include a discussion of the Veteran's documented medical history, statements and assertions.

4.  Then, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




